Name: 2004/344/EC: Commission Decision of 23 March 2004 fixing the allocation of performance reserve by Member States for Community Structural Funds assistance under Objectives 1, 2 and 3 and the Financial Instrument for Fisheries Guidance outside Objective 1 (notified under document number C(2004) 883)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  budget; NA;  EU finance
 Date Published: 2004-04-17

 17.4.2004 EN Official Journal of the European Union L 111/41 COMMISSION DECISION of 23 March 2004 fixing the allocation of performance reserve by Member States for Community Structural Funds assistance under Objectives 1, 2 and 3 and the Financial Instrument for Fisheries Guidance outside Objective 1 (notified under document number C(2004) 883) (2004/344/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (1), and in particular Article 44 thereof, Whereas: (1) Article 7(5) of Regulation (EC) No 1260/1999 requires that 4 % of commitment appropriations under each national indicative breakdown are to be allocated as the performance reserve in accordance with Article 44 of that Regulation. On 1 July 1999 the Commission fixed the indicative allocations by Member States for the commitment appropriations for Objectives 1 and 2 by Commission Decisions 1999/501/EC (2) and 1999/504/EC (3) respectively, for Objective 3 by Commission Decision 1999/505/EC (4) and for the Financial Instrument for Fisheries Guidance outside Objective 1 by Commission Decision 1999/500/EC (5). (2) Before 31 December 2003, on the basis of the monitoring indicators referred to in Article 44(1) of Regulation (EC) No 1260/1999, the Member States assessed under each objective, in close consultation with the Commission, the performance of each of their assistance documents. Based on these assessments, they have sent their proposals for the allocation of the performance reserve to the Commission. (3) The performance reserve should therefore be allocated to the operational programmes or single programming document or the priorities of the latter which are considered to be successful. (4) This decision will be complemented by a Commission Decision on each operational programme or single programming document in accordance with Articles 14 and 15 of Regulation (EC) No 1260/1999, and respecting the Berlin profile of annual allocation of funds, HAS ADOPTED THIS DECISION: Article 1 The allocation of the performance reserve by Member State for Objective 1 shall be as set out in Annex 1. Article 2 The allocations of the performance reserve by Member State for Objective 2 shall be as set out in Annex 2. Article 3 The allocations of the performance reserve by Member State for Objective 3 shall be as set out in Annex 3. Article 4 The allocations of the performance reserve by Member State for the Financial Instrument for Fisheries Guidance outside Objective 1 shall be as set out in Annex 4. Article 5 This Decision is addressed to the Member States. Done at Brussels, 23 March 2004. For the Commission Michel BARNIER Member of the Commission (1) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1105/2003 (OJ L 158, 27.6.2003, p. 3). (2) OJ L 194, 27.7.1999, p. 49. (3) OJ L 194, 27.7.1999, p. 60. (4) OJ L 194, 27.7.1999, p. 63. (5) OJ L 194, 27.7.1999, p. 47. ANNEX 1 Objective 1 and Objective 1 transitional performance reserve amounts (in EUR) Belgium CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999BE161DO001 Programme of transitional support for Hainaut 1. Expanding the productive base 0 9 800 000 9 800 000 2. Promoting growth through the knowledge economy 0 2 000 000 2 000 000 3. Developing the potential of agriculture, forestry and aquaculture 0 1 900 000 1 900 000 4. Making the region more attractive through restoration work and by improving its image 0 6 000 000 6 000 000 5. Improving access to the labour market 0 4 399 721 4 399 721 6. Facilitating reintegration into working life and promoting social integration 0 3 900 279 3 900 279 7. Technical Assistance 0 0 0 Total Objective 1 Belgium 0 28 000 000 28 000 000 Note: The grey area means that there is no distinction between Objective 1 and transitional support at priority level, (the distinction only takes place at programme level). (in EUR) Germany CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999DE161PO001 East Berlin 0 29 433 000 29 433 000 1. Support for competitiveness 1 000 000 2. Improvement of infrastructure 679 000 3. Environmental protection and improvement 0 4. Action to create jobs and guarantee equality of opportunity 27 472 000 5. Rural development 282 000 6. Technical Assistance 0 1999DE161PO002 Thuringia 125 000 000 0 125 000 000 1. Promotion of business competitiveness, especially for SMEs 27 000 000 2. Infrastructural measures 45 100 000 3. Protection and improvement of the environment 11 700 000 4. Promotion of human resources and equal opportunities 16 000 000 5. Promotion of rural development 23 000 000 6. Technical Assistance 2 200 000 1999DE161PO003 Programme for Saxony-Anhalt 146 000 000 0 146 000 000 1. Aid to enterprises 83 000 000 2. Infrastructure development 0 3. Environment 0 4. Human resources 31 000 000 5. Rural development 32 000 000 6. Technical Assistance 0 1999DE161PO004 Programme for Mecklenburg-Western Pomerania 106 560 000 0 106 560 000 1. Promotion of business competitiveness especially for SMEs 8 330 000 2. Infrastructure 39 450 000 3. Protection and improvement of the environment 32 580 000 4. Promotion of human resources 24 710 000 5. Rural development 0 6. Technical Assistance 1 490 000 1999DE161PO005 Brandenburg Objective 1 programme 135 000 000 0 135 000 000 1. Promotion of business competitiveness, especially for SMEs 36 600 000 2. Infrastructural measures 58 900 000 3. Protection and improvement of the environment 0 4. Promotion of human resources and equal opportunities 25 200 000 5. Promotion of rural development 14 300 000 6. Technical Assistance 0 1999DE161PO006 Programme for Saxony 212 000 000 0 212 000 000 1. Promotion of business competitiveness, especially for SMEs 45 420 000 2. Infrastructural measures 96 580 000 3. Protection and improvement of the environment 70 000 000 4. Promotion of human resources and equal opportunities 0 5. Promotion of rural development 0 6. Technical Assistance 0 2000DE161PO001 Transport infrastructure Objective 1 programme 69 000 000 0 69 000 000 1. Railway infrastructure 69 000 000 2. Road infrastructure 0 3. Waterway infrastructure 0 4. Telematics and inter-modal transport 0 5. Technical Assistance 0 2000DE051PO007 Federal OP ESF 70 000 000 2 567 000 72 567 000 1. Active and preventive labour market policies 36 067 902 2. Society without exclusion 26 991 142 3. Vocational and general education, LLL (structures and systems) 0 4. Adaptability and entrepreneurship 0 5. Equal opportunities for men and women 9 507 956 6. Local social capital 0 7. Technical assistance 0 1999DE141PO001 Fisheries OP 3 440 000 0 3 440 000 1. adjustment of fishing effort 0 2. fleet renewal and modernisation 0 3. protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 3 440 000 4. other measures 0 5. technical assistance 0 Total Objective 1 Germany 867 000 000 32 000 000 899 000 000 (in EUR) Greece CCI No Objective 1 Objective 1 Objective 1 transitional Total 2000GR051PO001 Employment promotion and vocational training 126 565 971 0 126 565 971 2000GR051PO002 Education and initial vocational training 166 481 293 0 166 481 293 2000GR051PO003 Health and prevention 0 0 0 2000GR141PO001 Fisheries 21 137 556 0 21 137 556 2000GR061PO021 Rural development and rural restructuring 49 336 740 0 49 336 740 20001GR161PO001 Technical Assistance 0 0 0 2000GR161PO002 Attica 0 0 0 2000GR161PO003 Peloponnese 0 0 0 2000GR161PO004 Western Greece 28 707 055 0 28 707 055 2000GR161PO005 Continental Greece 0 0 0 2000GR161PO006 Thessaly 0 0 0 2000GR161PO007 Epirus 0 0 0 2000GR161PO008 Crete 41 788 604 0 41 788 604 2000GR161PO009 North Aegean 0 0 0 2000GR161PO010 South Aegean 14 888 753 0 14 888 753 2000GR161PO011 Ionian Islands 9 787 397 0 9 787 397 2000GR161PO012 East Macedonia 29 333 997 0 29 333 997 2000GR161PO013 West Macedonia 14 886 837 0 14 886 837 2000GR161PO014 Central Macedonia 36 135 157 0 36 135 157 2000GR161PO016 Competitiveness 79 068 216 0 79 068 216 2000GR161PO019 Railways, airports and urban transport 0 0 0 2000GR161PO020 Road axes, ports and urban development 287 597 399 0 287 597 399 2000GR161PO023 Information Society 0 0 0 2000GR161PO026 Culture 39 285 025 0 39 285 025 2000GR161PO027 Environment 0 0 0 945 000 000 0 945 000 000 (in EUR) Spain CCI No Objective 1 Objective 1 Objective 1 transitional Total 2000ES051PO014 Vocational training system 0 0 0 2000ES051PO015 Entrepreneurial initiative and continuous training 68 306 178 610 681 68 916 859 2000ES051PO016 Fight against discrimination 14 098 464 0 14 098 464 2000ES051PO017 Employment development 149 636 006 1 594 667 151 230 673 2000ES061PO028 Improving agrarian structures and production systems 65 643 005 0 65 643 005 2000ES141PO001 Fisheries 65 635 511 689 503 66 325 014 2000ES161PO002 Programme for Cantabria 0 13 105 149 13 105 149 2000ES161PO003 Regional programme for Andalusia 345 607 509 0 345 607 509 2000ES161PO004 Regional programme for Asturias 59 018 755 0 59 018 755 2000ES161PO005 Regional programme for the Canary Islands 81 377 763 0 81 377 763 2000ES161PO006 Regional programme for Castile-La Mancha 92 863 890 0 92 863 890 2000ES161PO007 Regional programme for Castile-Leon 139 097 914 0 139 097 914 2000ES161PO008 Regional programme for Ceuta 3 398 632 0 3 398 632 2000ES161PO009 Regional programme for Valencia 120 978 017 0 120 978 017 2000ES161PO010 Regional programme for Extremadura 93 945 267 0 93 945 267 2000ES161PO011 Regional programme for Galicia 151 197 858 0 151 197 858 2000ES161PO012 Regional programme for Melilla 2 574 287 0 2 574 287 2000ES161PO013 Regional programme for Murcia 50 132 218 0 50 132 218 2000ES161PO014 Improving competitiveness and developing production structures 78 700 108 0 78 700 108 2000ES161PO015 Research, development and innovation 71 490 496 0 71 490 496 2000ES161PO016 Local development 47 298 122 0 47 298 122 2000ES161PO017 Technical assistance 0 0 0 2000ES161PO029 Information Society 0 0 0 1 701 000 000 16 000 000 1 717 000 000 (in EUR) France CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999FR161DO001 Programme for Reunion 72 100 305 0 72 100 305 1999FR161DO002 Nord/Pas-de-Calais 0 16 675 595 16 675 595 1999FR161DO003 Programme of transitional support for Corsica 0 7 324 405 7 324 405 2000 FR161DO004 Programme national informatique PRESAGE 0 0 0 2000FR161DO001 Programme for Guadeloupe 25 910 582 0 25 910 582 2000FR161DO002 Programme for French Guiana 18 980 232 0 18 980 232 2000FR161DO003 Programme for Martinique 30 008 881 0 30 008 881 2000FR161DO005 National programme for technical assistance 0 0 0 147 000 000 24 000 000 171 000 000 (in EUR) Ireland CCI No Objective 1 Objective 1 Objective 1 transitional Total 2000IE051PO001 Employment/HRD Ireland 0 0 0 2000IE161PO002 Productive sector operational programme 0 0 0 2000IE161PO003 Technical assistance operational programme 0 0 0 2000IE161PO004 Economic and social infrastructure operational programme (ESIOP) 55 000 000 79 000 000 134 000 000 2000IE161PO005 Southern and Eastern region operational programme 0 0 0 2000IE161PO006 Border, midland and western region operational programme 0 0 0 55 000 000 79 000 000 134 000 000 (in EUR) Italy CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999IT141PO001 Fisheries 6 140 000 0 6 140 000 1999IT161PO001 Technical assistance 15 630 000 0 15 630 000 1999IT161PO002 Local development 99 580 000 0 99 580 000 1999IT161PO003 Research 71 150 000 0 71 150 000 1999IT161PO004 Security 28 420 000 0 28 420 000 1999IT161PO005 Transport 41 380 000 0 41 380 000 1999IT161PO006 Calabria 57 440 000 0 57 440 000 1999IT161PO007 Campania 183 105 000 0 183 105 000 1999IT161PO008 Molise 0 8 000 000 8 000 000 1. Natural resources 0 2 450 000 2 450 000 2. Cultural resources 0 843 000 843 000 3. Human resources 0 520 000 520 000 4. Local development systems 0 2 536 000 2 536 000 6. Networks and service hubs 0 1 576 000 1 576 000 7. Technical assistance 0 75 000 75 000 1999IT161PO009 Puglia 132 105 000 0 132 105 000 1999IT161PO010 Sardinia 92 180 000 0 92 180 000 1999IT161PO011 Sicily 191 400 000 0 191 400 000 1999IT161PO012 Basilicata 35 370 000 0 35 370 000 1999IT051PO0013 Education 34 100 000 0 34 100 000 988 000 000 8 000 000 996 000 000 (in EUR) Netherlands CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999NL161DO001 I. Objective 1 programme of transitional support for Flevoland 1. Developing urban areas 0 2 750 000 2 750 000 2. Developing rural areas 0 1 080 000 1 080 000 3. Improving production facilities 0 2 170 000 2 170 000 4. Social cohesion and the labour market 0 0 0 5. Technical assistance 0 0 0 0 6 000 000 6 000 000 (in EUR) Austria CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999AT161DO001 Burgenland 1. Commercial and industrial activities 4 277 690 0 4 277 690 2. Research, technology and development 952 331 0 952 331 3. Tourism and culture 2 397 248 0 2 397 248 4. Agriculture, forestry, fisheries and nature conservation 1 869 742 0 1 869 742 5. Human resources 2 502 989 0 2 502 989 6. Technical Assistance 0 0 0 12 000 000 0 12 000 000 (in EUR) Portugal CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999PT161PO015 Lisbon and Tagus Valley operational programme (PORLVT) 0 72 222 055 72 222 055 1999PT051PO001 Education 48 189 314 10 017 651 58 206 965 1999PT051PO002 Employment, training and social development 80 083 221 0 80 083 221 1999PT061PO007 Agriculture 36 974 718 8 314 433 45 289 151 1999PT141PO018 Fisheries (continent) 5 493 886 1 102 842 6 596 728 1999PT161PO003 Science, technology and innovation operational programme (POCTI) 12 804 535 4 404 308 17 208 843 1999PT161PO004 Information Society operational programme (POSI) 0 0 0 1999PT161PO005 Health operational programme 14 925 017 2 707 611 17 632 628 1999PT161PO006 Culture operational programme 9 805 398 2 025 192 11 830 590 1999PT161PO008 Economy operational programme (POE) 88 591 741 12 707 012 101 298 753 1999PT161PO009 Accessibility and transport operational programme (POAT) 53 725 449 15 498 896 69 224 345 1999PT161PO010 Environment (POA) 0 0 0 1999PT161PO011 Azores (PRODESA) 42 602 101 0 42 602 101 1999PT161PO012 Algarve (PROALGARVE) 22 603 359 0 22 603 359 1999PT161PO013 Alentejo 54 280 121 0 54 280 121 1999PT161PO014 Centre 85 286 072 0 85 286 072 1999PT161PO016 Madeira (POPRAM) 35 136 621 0 35 136 621 1999PT161PO017 North (ON  OperaÃ §Ã £o Norte) 135 498 447 0 135 498 447 2000PT161PO001 Technical assistance operational programme 0 0 0 726 000 000 129 000 000 855 000 000 (in EUR) Finland CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999FI161DO001 Programme for North Finland 13 900 000 0 13 900 000 1999FI161DO002 Programme for East Finland 27 100 000 0 27 100 000 41 000 000 0 41 000 000 (in EUR) Sweden CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999SE161DO001 Programme for Upper Norrland 16 653 973 0 16 653 973 1999SE161DO002 Programme for SÃ ¶dra SkogslÃ ¤n 15 346 028 0 15 346 028 32 000 001 0 32 000 001 (in EUR) United Kingdom England CCI No Objective 1 Objective 1 Objective 1 transitional Total 1999GB161DO001 Cornwall and the Isles of Scilly Objective 1 programme 25 653 500 0 25 653 500 1999GB161DO002 Merseyside Objective 1 programme 55 822 300 0 55 822 300 1999GB161DO003 South Yorkshire Objective 1 programme 49 008 700 0 49 008 700 Wales 1999GB161DO004 West Wales and the Valleys Objective 1 programme 80 515 500 0 80 515 500 1. Developing and expanding the SME base 6 000 000 2. Developing innovation and the knowledge-based economy 15 500 000 3. Community economic regeneration 0 4. Developing people 27 500 000 5. Rural development and the sustainable use of natural resources 10 015 500 6. Strategic infrastructure development 21 500 000 7. Technical assistance 0 Northern Ireland 1999GB161PO007 Northern Ireland transitional Objective 1 programme Building sustainable prosperity 0 38 620 400 38 620 400 1. Economic growth and competitiveness 25 000 000 2. Employment 5 000 000 3. Urban and social revitalisation 0 4. Agriculture, rural development, forestry and fisheries 0 5. The environment 8 620 400 6. Technical assistance 0 Scotland 1999GB161DO005 Highlands and Islands special transitional Objective 1 programme 0 13 379 600 13 379 600 1. Increasing business competitiveness, creating employment and increasing incomes 8 543 000 2. Creating the conditions for regional competitiveness 0 3. Developing the region's human resources 2 607 386 4. Assisting rural development and fisheries 2 229 214 5. Technical assistance 0 211 000 000 52 000 000 263 000 000 ANNEX 2 Objective 2 and Objective 2 transitional performance reserve amounts (in EUR) Belgium CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000BE162DO001 Brussels Region 1 955 000 0 1 955 000 1: Economic revitalisation 1 466 250 0 1 466 250 2: Framework for sustainable urban development 488 750 0 488 750 3: Technical assistance 0 0 0 2 000BE162DO002 Limburg 3 384 246 512 308 3 896 554 2 000BE162DO003 Province of Antwerp 1 644 594 310 215 1 954 809 2 000BE162DO004 West Flanders 1 121 021 241 908 1 362 929 2 000BE162DO006 East Flanders 446 139 109 569 555 708 2 000BE162DO008 Meuse-Vesdre basin (Liege) 7 997 179 0 7 997 179 2 000BE162DO009 Provinces of Namur and Luxembourg 451 821 826 000 1 277 821 1700 00 00 2 000 000 1900 00 00 Note: The grey area means that there is no distinction between Objective 2, and transitional support at priority level (the distinction only takes place at programme level). (in EUR) Denmark CCI No Objective 2 Objective 2 Objective 2 transitional Total 2 000DK162DO001 Denmark Objective 2 programme 1. Development of the region 6 012 389 2. Business development 0 3. Development of competencies 1 605 249 4. Technical assistance 382 362 6 000 000 2 000 000 8 000 000 (in EUR) Germany CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000DE162DO001 Rheinland-Pfalz 5 373 000 2 148 000 7 521 000 1. Promoting business infrastructure and tourism infrastructure 2 148 000 2. Promoting business, tourism and the service sector 3 385 200 3. Promoting technological development, technology transfer and the development of the Information Society 1 450 800 4. Environment and sustainability 0 5. Modernising employment by integrated measures to develop human resources 515 520 6. Technical assistance 21 480 2000DE162DO002 West Berlin 14 783 000 2 057 000 16 840 000 1. Promoting the competitiveness of the industrial economy, especially SMEs 8 443 000 2. Measures for the infrastructure 7 997 000 3. Protection and enhancement of the environment 0 4. Technical assistance 400 000 2000DE162DO003 Saarland 7 020 000 458 000 7 478 000 1. Modern infrastructures 3 474 000 2. Converting the economy: alternatives to coal and steel 878 000 3. Towns fit to live in 2 668 000 4. Promoting regions receiving transitional support 458 000 5. Technical assistance 0 2000DE162DO004 North Rhine-Westphalia 38 395 000 4 069 000 42 464 000 1. Business and start-up finance 0 2. Innovation and development of competences 42 464 000 3. Innovation-related infrastructure 0 4. Support for particular target groups 0 5. Technical assistance 0 2000DE162DO005 Hessen 7 122 000 914 000 8 036 000 1. Enterprise related infrastructure 2 225 972 2. Promoting innovation of enterprise 0 3. Promoting business 4 974 284 4. Tourism 835 744 5. Disadvantaged urban areas 0 6. Technical assistance 0 2000DE162DO006 Schleswig-Holstein 10 956 000 320 000 11 276 000 1. Modernisation of the means of production: technology and innovation 2 405 000 2. Strengthening of commercial competitiveness, particularly by SMEs: establishment and development of SMEs 1 551 000 3. Promotion of regional development: urban development, vocational training, environmental issues, tourism and culture 7 320 000 4. Improving capacity for competition in the region: logistical and business-related infrastructures 0 5. Technical assistance 0 2000DE162DO007 Bavaria 12 483 000 11 337 000 23 820 000 1. Completing infrastructures 8 856 000 2. Competitive businesses and jobs with a future 0 3. Research, technology, information and development of competence 0 4. Promotion of tourism 0 5. City structures for enhanced living conditions and productive country areas 14 964 000 6. Technical assistance 0 2000DE162DO008 Baden-WÃ ¼rttemberg 3 295 000 1 006 000 4 301 000 1. Development of economic infrastructure 1 969 000 2. Support for SMEs 1 658 000 3. Restructuring inner-city problem areas 674 000 4. Technical assistance 0 2000DE162DO009 Bremen 4 928 000 0 4 928 000 1. Diversifying the economic structure 0 2. Strengthening the service sector 0 3. Environmental protection, land redevelopment 4 928 000 4. Urban areas in difficulty 0 5. Technical assistance 0 2000DE162DO010 Lower Saxony 30 375 000 1 691 000 32 066 000 1. Supporting the competitiveness of the economy with special emphasis on SMEs, research and development, technology and Information Society 3 991 000 2. Support for tourism and culture 0 3. Support for local actions and indigenous development potential 0 4. Urban problem areas 0 5. Economic infrastructure 28 075 000 6. Technical assistance 0 2000DE162DO011 Hamburg 270 000 0 270 000 1. Promotion of entrepreneurial activity and its foundations, for the purpose of the creation and preservation of jobs 270 000 2. Technical assistance 0 135 000 000 24 000 000 159 000 000 (in EUR) Spain CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000ES162DO002 Aragon 12 903 000 365 440 13 268 440 2000ES162DO003 Balearic Islands 3 680 000 230 120 3 910 120 2000ES162DO004 Catalonia 51 876 500 1 637 320 53 513 820 2000ES162DO005 Rioja 1 805 500 42 520 1 848 020 2000ES162DO006 Madrid 16 157 500 918 480 17 075 980 2000ES162DO007 Navarre 3 588 000 320 920 3 908 920 2000ES162DO008 Basque Country 24 989 500 485 200 25 474 700 115 000 000 4 000 000 119 000 000 (in EUR) France CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000FR162DO001 Alsace Region 1 575 175 292 941 1 868 116 2000FR162DO002 Auvergne 5 367 961 623 426 5 991 387 2000FR162DO003 Lorraine Region 12 244 289 1 119 781 13 364 070 2000FR162DO004 Limousin Region 2 578 889 172 363 2 751 252 2000FR162DO005 Pays de la Loire 18 546 586 3 986 468 22 533 054 2000FR162DO006 Poitou-Charentes 14 426 126 1 781 144 16 207 270 2000FR162DO007 Basse-Normandie 8 244 348 1 389 070 9 633 418 2000FR162DO008 Haute-Normandie 9 874 749 1 124 471 10 999 220 2000FR162DO009 Languedoc-Roussillon 15 328 658 1 771 052 17 099 710 2000FR162DO010 Champagne-Ardenne 11 831 650 787 833 12 619 483 2000FR162DO011 Provence-Alpes-CÃ ´te-d'Azur 9 319 576 1 158 427 10 478 003 2000FR162DO012 Franche-ComtÃ © 8 858 621 1 179 083 10 037 704 2000FR162DO013 Aquitaine 8 500 750 994 835 9 495 585 2000FR162DO014 Bretagne 13 400 593 2 055 975 15 456 568 2000FR162DO015 Bourgogne 13 730 619 1 127 119 14 857 738 2000FR162DO016 Centre Region 11 144 905 593 663 11 738 568 2000FR162DO017 Ile-de-France 4 375 624 0 4 375 624 2000FR162DO018 Midi-Pyrenees 21 790 561 1 536 500 23 327 061 2000FR162DO019 Picardy 15 509 303 1 497 962 17 007 265 2000FR162DO020 RhÃ ´ne-Alpes 12 614 396 1 817 180 14 431 576 2000FR162DO021 Nord-Pas-de-Calais 25 042 604 2 911 391 27 953 995 2000FR162DO022 National Informatics Programme PRESAGE 694 017 79 316 773 333 2000FR162DO023 National programme for technical assistance 0 0 0 245 000 000 2800 00 00 273 000 000 (in EUR) Italy CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000IT162DO001 Tuscany 10 906 860 3 030 374 13 937 234 2000IT162DO002 Abruzzi region 8 073 294 0 8 073 294 2000IT162DO003 Autonomous Province of Trento 565 974 163 306 729 280 2000IT162DO004 Autonomous Province of Bolzano 1 093 262 307 690 1 400 952 2000IT162DO005 Veneto 9 722 714 2 641 812 12 364 526 2000IT162DO006 Liguria 6 689 103 1 661 077 8 350 180 2000IT162DO007 Piedmont 17 739 684 3 416 235 21 155 919 2000IT162DO008 Valle d'Aosta 529 084 165 306 694 390 2000IT162DO009 Lazio 14 454 563 1 663 789 16 118 352 2000IT162DO010 Umbria 5 766 846 759 736 6 526 582 2000IT162DO011 Marche 4 600 944 825 403 5 426 347 2000IT162DO012 Emilia-Romagna 5 080 124 253 233 5 333 357 2000IT162DO013 Friuli-Venezia Giulia 3 652 110 532 943 4 185 053 2000IT162DO014 Lombardy 8 125 438 579 096 8 704 534 97 000 000 16 000 000 113 000 000 (in EUR) Luxembourg CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000LU162DO001 Grand Duchy of Luxembourg 1. Promoting the development of the endogenous potential of the regions 3 000 000 2. Integrating the industrial wastelands in an economic and space sustainable development policy and improving the deteriorated living environment 0 3. Promoting research, innovation and technological progress 0 4. Promoting natural environmental protection 0 5. Technical assistance 0 3 000 000 0 3 000 000 (in EUR) Netherlands CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000NL162DO001 North Netherlands 14 000 000 700 000 14 700 000 2000NL162DO002 Urban areas Netherlands 8 500 000 0 8 500 000 2000NL162DO003 South Netherlands 3 400 000 3 000 000 6 400 000 2000NL162DO004 East Netherlands 4 100 000 2 300 000 6 400 000 30 000 000 6 000 000 36 000 000 (in EUR) Austria CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000AT162DO001 Carinthia 3 473 000 314 000 3 787 000 1. Commerce, industry and production-related services 2 890 000 2. Tourism and regional development 708 000 3. Training and industry 189 000 4. Technical assistance 0 2000AT162DO002 Lower Austria 6 712 000 1 088 000 7 800 000 1. Mobilising endogenous potential for regional development, business infrastructure and lead projects 4 102 000 2. Developing business/industry, innovation/technology 2 910 000 3. Developing tourism and the leisure industry 788 000 4. Technical assistance 0 2000AT162DO003 Upper Austria 4 088 000 1 205 000 5 293 000 1. Business infrastructure 3 995 400 2. Development of business, industry, services and tourism 1 057 600 3. Sustainable regional economic development 240 000 4. Technical assistance 0 2000AT162DO004 Salzburg 590 000 180 000 770 000 1. Tourism and leisure 585 869 2. Manufacturing sector and related services 184 131 3. Cross sector regional development 0 4. Technical assistance 0 2000AT162DO005 Vorarlberg 709 000 270 000 979 000 1. Developing sustainable enterprises 270 000 2. Developing competitive regions 709 000 3. Technical assistance 0 2000AT162DO006 Steiermark 8 943 000 650 000 9 593 000 1. The manufacturing and service sectors 4 058 000 2. The information society 4 653 000 3. Integrated regional development, tourism and culture 777 000 4. Technical assistance 0 5. Employment and human resources 105 000 2000AT162DO007 Tyrol 1 672 000 293 000 1 965 000 1. Aid to enterprises, increasing the attractiveness of the region for businesses 0 2. Tourism, leisure and quality of life 1 965 000 3. Innovative solutions for regional and environmental problems 0 4. Technical assistance 0 2000AT162DO008 Vienna 813 000 0 813 000 1. Developing the local urban structure 813 000 2. Competitive business as the condition for job creation 0 3. Society and human resources 0 4. Technical assistance 0 27 000 000 4 000 000 31 000 000 (in EUR) Finland CCI No Objective 2 Objective 2 Objective 2 transitional Total 1999FI162DO001 South Finland 9 267 000 519 000 9 786 000 1999FI162DO002 West Finland 11 532 000 1 481 000 13 013 000 2000FI162DO001 Ã land Islands 201 000 0 201 000 21 000 000 2 000 000 23 000 000 (in EUR) Sweden CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000SE162DO001 Ã arna 1 216 218 0 1 216 218 2000SE162DO002 VÃ ¤stra 3 729 729 1 226 416 4 956 145 2000SE162DO003 Norra 7 500 000 0 7 500 000 2000SE162DO004 SÃ ¶dra 2 554 053 773 584 3 327 637 15 000 000 2 000 000 17 000 000 (in EUR) United Kingdom England CCI No Objective 2 Objective 2 Objective 2 transitional Total 2000GB162DO001 Gibraltar 363 600 0 363 600 2000GB162DO002 West Midlands 30 003 600 5 306 000 35 309 600 2000GB162DO003 Yorkshire and the Humber 18 610 200 2 220 000 20 830 200 2000GB162DO004 East Midlands 15 429 400 1 934 300 17 363 700 2000GB162DO005 North-east England 27 832 300 1 819 400 29 651 700 2000GB162DO006 North-west England 26 797 100 6 309 300 33 106 400 2000GB162DO007 Eastern England 7 215 600 1 195 300 8 410 900 2000GB162DO008 South-east England 1 387 000 741 000 2 128 000 2000GB162DO009 London 13 293 800 716 600 14 010 400 2000GB162DO010 South West England 9 117 200 1 021 800 10 139 000 Wales 2000GB162DO014 East Wales 3 540 600 1 780 500 5 321 100 1. Developing competitive and sustainable SMEs 3 821 100 2. Sustainable rural development 1 500 000 3. Urban community regeneration 0 4. Technical assistance 0 Scotland 2000GB162DO011 South of Scotland 3 097 800 85 400 3 183 200 2000GB162DO012 East of Scotland 7 327 800 3 678 700 11 006 500 2000GB162DO013 Western Scotland 15 984 000 5 191 700 21 175 700 United Kingdom total 180 000 000 320 000 000 21 200 000 ANNEX 3 Objective 3: Performance reserve amounts (in EUR) Belgium CCI No Single Programming Documents Priorities Amount 1999BE053DO001 Brussels Region 1 028 239 Facilitate and improve access to the labour market 198 540 Preventive measures 372 375 Equal opportunities 457 324 Developing coherence of labour market policy 0 Improvement of structures and systems 0 Technical assistance 0 1999BE053DO002 Federal Ministry of Employment 2 999 037 Coherence of NAP-ESF 0 Socioeconomic inclusion 1 499 518 Employment consolidation 1 199 519 Equal opportunities for men and women 300 000 Technical assistance 0 1999BE053DO003 Flanders 16 323 320 Improvement of employability (preventive) 7 884 164 Improvement of employability (curative) 3 378 927 Develop entrepreneurship 0 Promote the adaptability of entreprises and employees 0 Reinforce equal opportunities for men and women 0 Accompanying and supportive measures 4 407 296 Technical assistance 652 933 1999BE053DO004 Walloon Region and Brussels 12 388 156 Preventive approach towards the labour market 0 Improve employment reintegration and social inclusion 11 780 022 Improving accompanying systems and measures 368 326 Support and accompanying measures to the mainstream in favour of equal opportunities 0 Technical assistance 239 808 1999BE053DO005 German-speaking Community 464 848 Active labour market policy 92 970 Social integration 371 878 Extension of general and professional education 0 Adaptability of workforce entrepreneurship and innovation 0 Positive employment measures for woman 0 Technical assistance 0 33 203 600 (in EUR) Denmark CCI No Single Programming Document Priorities Amount 1999DK053DO001 Denmark Objective 3 SPD 16 444 200 Active labour market policy 0 Equal access to the labour market 5 310 133 Competence development 6 215 765 Entrepreneurship and innovation 4 918 302 Technical assistance 0 16 444 200 (in EUR) Germany CCI No Single Programming Document Priorities Amount 1999DE053DO001 Germany Objective 3 SPD 206 385 000 Active and preventive labour market policies 118 465 362 Society without exclusion 58 737 010 Vocational and general education, lifelong learning (structures and systems) 0 Adaptability and entrepreneurship 0 Equal opportunities for men and women 29182628 Local social capital 0 Technical assistance 0 206 385 000 (in EUR) Spain CCI No Operational Programmes Amount 2000ES053PO301 Aragon 5 334 537 2000ES053PO302 Balearic Islands 2 740 976 2000ES053PO303 Catalonia 18 810 219 2000ES053PO304 Madrid 20 265 092 2000ES053PO305 Navarre 5 638 742 2000ES053PO306 Basque Country 19 296 740 2000ES053PO307 Rioja 1 226 720 2000ES053PO310 Vocational training system 0 2000ES053PO311 Entrepreneurship and continuing education 19 762 136 2000ES053PO312 Fight against discrimination 3 336 938 2000ES053PO313 Employment promotion 0 2000ES053PO315 Technical assistance 0 96 412 100 (in EUR) France CCI No Single Programming Document Priorities Amount 1999FR053DO001 France Objective 3 SPD 204 537 800 Active policies for the labour market 40 907 600 Equal opportunities and social inclusion 40 907 600 Lifelong learning policy 61 361 200 Adaptation of workers, entrepreneurship, research, innovation and technology 20 453 800 Specific measures to improve access and participation of women in the labour market 20 453 800 Horizontal actions 20 453 800 204 537 800 (in EUR) Italy CCI No Operational Programmes Amount 1999IT053PO002 Marche 3 157 306 1999IT053PO003 Piedmont 27 842 699 1999IT053PO004 Emilia Romagna 34 706 428 1999IT053PO005 Tuscany 18 419 612 1999IT053PO006 Bolzano 5 390 160 1999IT053PO007 Ministry of Labour 3 842 830 1999IT053PO008 Trento 2 454 638 1999IT053PO009 Valle d'Aosta 952 829 1999IT053PO010 Lombardy 41 364 149 1999IT053PO011 Umbria 2 280 030 1999IT053PO012 Abruzzi 4 243 028 1999IT053PO013 Liguria 3 510 877 1999IT053PO014 Veneto 8 715 299 1999IT053PO015 Friuli Venezia Giulia 4 020 254 1999IT053PO016 Lazio 7 775 961 168 676 100 (in EUR) Luxembourg CCI No Single Programming Document Priorities Amount 1999LX053DO001 Luxembourg Objective 3 SPD 1 712 000 Prevention of unemployment and active labour market policies 0 Social inclusion and equal opportunities for all 0 Lifelong learning, promotion of adaptability and entrepreneurship 0 Equal opportunities between women and men 1 712 000 Technical assistance and evaluation 0 1 712 000 (in EUR) Netherlands CCI No Single Programming Document Priorities Amount 1999NL053DO001 Netherlands Objective 3 SPD 75 958 300 Activation of job seekers and disabled 0 Employability of the labour force 63 425 200 Lifelong learning in vocational education and training 12 533 100 Technical assistance 0 75 958 300 (in EUR) Austria CCI No Single Programming Document Priorities Amount 1999AT053DO001 Austria Objective 3 SPD 23 787 600 Combating adult and youth unemployment 23 787 600 Equal opportunities for everybody  Handicapped persons 0 Encouragement of lifelong learning and reinforcement of the labour potential in research, science and technology 0 Flexibility on the labour market 0 Equal opportunities between women and men 0 Territorial Employment Pacts 0 Technical assistance 0 23 787 600 (in EUR) Finland CCI No Single Programming Documents Priorities Amount 1999FI053DO001 Mainland Finland Objective 3 SPD 18 043 500 Exploitation of the demand for labour and promotion of employability 5 304 700 Promotion of equality and equal opportunities in working life 4 420 600 Improvement of the quality and effectiveness of education and training, promotion of occupational mobility and strengthening the integration between education and working life 3 536 500 Development of human capital to support entrepreneurship and quality of working life and exploitation of research results and technology 4 420 600 Technical assistance 361 100 1999FI053DO002 ###land Islands Objective 3 SPD 112 600 Vocational Skills through lifelong learning 107 500 Technical assistance 5 100 18 156 100 (in EUR) Sweden CCI No Single Programming Document Priorities Amount 1999SE053DO001 Sweden Objective 3 SPD 32 437 800 Competence development of employed 30 815 910 Increased employability and entrepreneurship 0 Integration, equal opportunities and diversity 0 Local development 0 Technical assistance 1 621 890 32 437 800 (in EUR) United Kingdom CCI No Operational Programmes Priorities Amount 1999GB053PO001 Wales 5 737 685 Developing active labour market policies to prevent and combat unemployment 0 Equal opportunities for all and promoting social inclusion 5 737 685 Lifelong learning 0 Promoting business competitiveness 0 Promoting gender equality within the labour market 0 Technical assistance 0 1999GB053PO002 Scotland 21 660 376 Raising employability 0 Addressing social exclusion 21 660 376 Lifelong learning 0 Towards a competitive economy 0 Adressing gender imbalance 0 Technical assistance 0 1999GB053PO003 England 178 401 239 Active labour market policies 49 436 433 Equal opportunities for all and promoting social inclusion 48 812 555 Lifelong learning 55 138 570 Adaptability and entrepreneurship 25 013 681 Improving the participation of women in the labour market 0 Technical assistance 0 205 799 300 ANNEX 4 Fisheries programmes outside Objective 1 performance reserve amounts (in EUR) Austria CCI No Title Total 2000AT14FDO001 Fisheries 300 000 1. Adjustment of fishing effort 0 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 300 000 4. Other measures 0 5. Technical assistance 0 (in EUR) Belgium CCI No Title Total 2000BE14FDO001 Fisheries 750 000 1. Adjustment of fishing effort 0 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 0 4. Other measures 750 000 5. Technical assistance 0 (in EUR) Germany CCI No Title Total 1999DE14FDO001 Fisheries 2 350 000 1. Adjustment of fishing effort 0 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 2 350 000 4. Other measures 0 5. Technical assistance 0 (in EUR) Denmark CCI No Title Total 2000DK14FDO001 Fisheries 8 800 000 1. Adjustment of fishing effort 6 000 000 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 0 4. Other measures 2 800 000 5. Technical assistance 0 (in EUR) Spain CCI No Title Total 2000ES14FDO001 Fisheries 9 100 000 1. Adjustment of fishing effort 1 365 000 2. Fleet renewal and modernisation 455 000 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 6 370 000 4. Other measures 910 000 5. Technical assistance 0 (in EUR) France CCI No Title Total 2000FR14FDO001 Fisheries 10 100 000 1. Adjustment of fishing effort 4 100 000 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 2 500 000 4. Other measures 3 500 000 5. Technical assistance 0 (in EUR) Finland CCI No Title Total 2000FI14FDO001 Fisheries 1 400 000 1. Adjustment of fishing effort 0 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 0 4. Other measures 1 400 000 5. Technical assistance 0 (in EUR) Italy CCI No Title Total 2000IT14FDO001 Fisheries 4 400 000 1. Adjustment of fishing effort 2 200 000 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing 0and inland fishing 2 200 000 4. Other measures 0 5. Technical assistance 0 (in EUR) Netherlands CCI No Title Total 2000NL14FDO001 Fisheries 1 400 000 1. Adjustment of fishing effort 0 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 1 400 000 4. Other measures 0 5. Technical assistance 0 (in EUR) Sweden CCI No Title Total 2000SE14FDO001 Fisheries 2 700 000 1. Adjustment of fishing effort 1 350 000 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 675 000 4. Other measures 675 000 5. Technical assistance 0 (in EUR) United Kingdom CCI No Title Total 2000SE14FDO001 Fisheries 5 600 000 1. Adjustment of fishing effort 0 2. Fleet renewal and modernisation 0 3. Protection and development of aquatic resources, aquaculture, fishing port facilities, processing, marketing and inland fishing 0 4. Other measures 5 600 000 5. Technical assistance 0